Exhibit 10.8


THE TORO COMPANY

SUPPLEMENTAL BENEFIT PLAN
























Amended and Restated Effective as of January 1, 2017











--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page
I.
DEFINITIONS
1
II.
ELIGIBILITY AND PARTICIPATION
5
III.
SUPPLEMENTAL ACCOUNT
5
 
3.1 Establishment of Account
5
 
3.2 Credits to Article III Account
6
 
3.3 Earnings on Amounts Credited
6
IV.
SUPPLEMENTAL RETIREMENT BENEFIT
6
V.
SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
6
VI.
DISTRIBUTIONS
7
 
6.1 Distribution of Article III Accounts
7
 
6.2 Election of Distribution Method for Article III Accounts
7
 
6.3 Death Prior to Completion of Distributions for Article III Accounts
8
 
6.4 Limitation on Election of Distribution Method
8
 
6.5 Six-Month Suspension for Payments to Specified Employees
8
 
6.6 Unforeseeable Emergencies
8
 
6.7 Acceleration or Delay of Distributions
9
VII.
ADMINISTRATION OF THE PLAN
9
 
7.1 Administrator
9
 
7.2 Authority of Administrator
9
 
7.3 Operation of the Plan
9
 
7.4 Claims Procedures
9
VIII.
AMENDMENT OR TERMINATION
11
IX.
SOURCE OF PAYMENTS; NATURE OF INTEREST
12
 
9.1 The Trust
12
 
9.2 No Alienation
12
 
9.3 Unfunded Plan
12
 
9.4 No Guaranty
13
 
9.5 Transfers to the Trust
13
 
9.6 Unsecured General Creditor
13
X.
GENERAL PROVISIONS
13
 
10.1 No Right of Employment
13
 
10.2 Incompetency
13
 
10.3 Corporate Changes
14
 
10.4 Addresses
14
 
10.5 Limitations on Liability
14
 
10.6 Inspection
14
 
10.7 Withholding
14
 
10.8 Singular and Plural
14
 
10.9 Severability
15
 
10.10 Discharge of Obligations
15
 
10.11 Governing Law
15



PAGE ii

--------------------------------------------------------------------------------




 
10.12 Successors
15
 
10.13 No Assurance of Tax Consequences
15
 
10.14 Code Section 409A
15





PAGE ii

--------------------------------------------------------------------------------





THE TORO COMPANY
SUPPLEMENTAL BENEFIT PLAN
Amended and Restated Effective as of January 1, 2017
The Toro Company hereby amends and restates its Supplemental Benefit Plan
originally effective as of August 1, 1989 and most recently amended and restated
effective January 1, 2009. This amendment and restatement continues to apply to
all amounts deferred on or after January 1, 2005 that remained unpaid as of
January 1, 2009. All grandfathered amounts earned and vested as of December 31,
2004 shall continue to be governed by the 2004 Plan document in accordance with
then applicable IRS guidance. All amounts earned or vested from January 1, 2005
through December 31, 2008 shall continue to be governed by the Plan document, as
modified by the operations of the Plan during such period in accordance with
Code Section 409A and then applicable IRS guidance (including transition
relief).
The Plan is maintained by the Company for the purpose of providing benefits for
a select group of management or highly compensated employees, in excess of the
limitations on benefits and contributions imposed by Sections 401(a)(17) and 415
of the Code. The Plan is unfunded for purposes of Title I of ERISA.
I.    DEFINITIONS
When used in the Plan, the following terms have the meanings indicated unless a
different meaning is plainly required by the context.
“2004 Plan” means the terms of the Plan in place as of December 31, 2004.
“Account” means a book entry account established and maintained in the Company’s
records in the name of a Participant pursuant to Article III of the Plan.
“Administrator” is defined in Section 7.1.
“Affiliate” means all persons with whom the Company would be considered a single
employer under Code section 414(b) or 414(c).
“Beneficiary” means the person or persons entitled to receive benefits under the
Plan in the event of the Participant’s death as provided in Section 6.3.
“Board” means the Board of Directors of The Toro Company.
“Change Election” means a Participant’s election under Section 6.2(b) to change
the method of payment of amounts payable under the Plan, made in the manner
prescribed by the Administrator.
“Change of Control” means:










Page 1

--------------------------------------------------------------------------------




(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of fifteen
percent (15%) or more of either (i) the then-outstanding shares of Common Stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c)    Consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition by the Company of assets or stock of another entity
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifteen percent (15%) or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or








Page 2

--------------------------------------------------------------------------------




(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, including, when the
context requires, all regulations, interpretations and rulings issued
thereunder.
“Committee” means the Compensation and Human Resources Committee of the Board or
any successor committee and its delegates with respect to the Plan.
“Common Stock” means the Company’s common stock, par value $1.00 per share, and
related preferred share purchase rights, as such shares may be adjusted in
accordance with the Performance Share Plan.
“Company” means The Toro Company, a Delaware corporation. Except as used in
Articles VII and VIII, “Company” also includes any Participating Subsidiary.
“Compensation” means all amounts received or entitled to be received by a
Participant from the Company or an Affiliate for services performed prior to the
Participant’s Separation from Service that are subject to federal income tax
withholding; provided that (a) Compensation shall not include any amount
received by a Participant on account of the grant or exercise of an option to
purchase Common Stock of the Company or on account of any other amount received
in connection with an award that is based on the value of the Common Stock of
the Company, (b) Compensation shall include an amount equal to any reductions in
a Participant’s gross income as a result of salary reductions under Section 125,
132(f)(4) or 402(e)(3) of the Code, and the Participant’s elective deferrals
under any Company sponsored non-qualified deferred compensation plan, (c)
Compensation shall include only amounts paid or deferred in connection with the
Participant’s annual base salary and the Company’s annual cash incentive plans,
and (d) Compensation shall not include any amount received by a Participant for
services rendered after the Participant’s Separation from Service or that
constitutes separation pay.
“Disability” or “Disabled” means the Participant is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (b) receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Company employees because of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (c) determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board; or (d) determined to be disabled in
accordance with the Company’s long term disability plan, provided that such
plan’s definition complies with Treasury Regulation Section 1.409A-3(i)(4).
“Distribution Election Form” means a form provided by the Administrator through
which a Participant makes the distribution elections provided for in Articles
III and VI.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.






Page 3

--------------------------------------------------------------------------------




“IRS” means the Internal Revenue Service.
“Participant” means any employee of the Company or a Participating Subsidiary
who meets the conditions described in Article II of the Plan.
“Participating Subsidiary” means a Subsidiary of the Company to which the Plan
has been extended by action of the Board or by action of the Committee, if the
Board of Directors has authorized the Committee to so act.
“Plan” means the Supplemental Benefit Plan, as amended.
“Plan Year” means the calendar year.
“Retirement Plan” means The Toro Company Investment, Savings and Employee Stock
Ownership Plan or any successor or replacement plan.
“Separation from Service” means any termination of employment with the Company
and all Affiliates due to retirement, death, disability, resignation,
termination or other reason, provided, however, that no Separation from Service
is deemed to occur while a Participant is on a bona fide leave of absence that
does not exceed six months, or if longer, the period during which the
Participant’s right to reemployment with the Company or any Affiliate is
provided by statute or by contract. A Separation from Service shall also include
such other change in employment status that constitutes a “separation from
service” under Section 409A of the Code.
“Specified Employee” means, for purposes of complying with the requirements of
Code section 409A(a)(2)(B)(i) (relating to the 6-month delay of benefit
distribution payable on account of a Separation from Service), a Participant who
is a key employee as defined in Code section 416(i) (without regard to Code
section 416(i)(5)) of the Company or any Affiliate at any time during the
calendar year ending December 31, shall be treated as a Specified Employee for
the entire 12-month period beginning on the next following April 1. For calendar
years ending prior to January 1, 2017, a Participant will be treated as a key
employee during a calendar year if the Participant was an elected officer at any
time during the calendar year. For calendar years beginning on or after January
1, 2017, a Participant will be treated as a key employee if the Participant was
an officer as defined for purposes of Section 16 of the Securities Exchange Act
of 1934 at any time during the calendar year.
“Stable Return Fund Measure” means the earnings rate paid or credited from time
to time on assets held in the Stable Return Fund or such other fund maintained
to replace the Stable Return Fund under the Retirement Plan.
“Subsidiary” means any corporation that is a component member of the controlled
group of corporations of which the Company is the common parent. Controlled
group shall be determined by reference to Section 1563 of the Code but shall
include any corporation described in Section 1563(b) (2) thereof.
“Surviving Spouse” means a person who is legally married to a Participant at the
date of the Participant’s death and for at least one year prior thereto.
Beginning June 26, 2013, a person is treated as legally married to a Participant
if they are legally married under the law of any jurisdiction.




Page 4

--------------------------------------------------------------------------------




“Trust” means the trust established or maintained by the Company that is used in
connection with the Plan to assist the Company in meeting its obligations under
the Plan.
“Trustee” means the corporation or individual selected by the Company to serve
as trustee for the Trust.
“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, (a) imminent foreclosure of
or eviction from the Participant’s primary residence may constitute an
Unforeseeable Emergency; (b) the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medications, may constitute an Unforeseeable Emergency; (c) the need to pay for
the funeral expenses of a spouse, a Beneficiary or a dependent (as defined in
Code Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B))
may also constitute an Unforeseeable Emergency; and (d) the purchase of a home
and the payment of college tuition are not Unforeseeable Emergencies.
II.    ELIGIBILITY AND PARTICIPATION
An employee who satisfies the conditions of this Article II and whose benefits
under the Retirement Plan are or will be reduced because of the limitations on
contributions and benefits imposed by Section 401(a)(l 7) or 415 of the Code
shall be a Participant in the Plan.
A Participant in the Plan must be an employee of the Company or of a
Participating Subsidiary receiving annual Compensation at a rate equal to or
greater than the limitation established pursuant to Section 401(a)(17) of the
Code, as such amount maybe adjusted from time to time by the Secretary of the
Treasury.
Once an employee becomes a Participant, the Participant’s Account under the Plan
will remain in effect until distributed as provided herein, even if for any
subsequent Plan Year or portion thereof the employee is ineligible to be a
Participant or ceases to be a Participant for any other reason.
III.    SUPPLEMENTAL ACCOUNT
3.1
Establishment of Account

The Company shall establish and maintain an Article III account for each
Participant and shall credit such account for each Plan Year with an amount
equal to the amounts described in Section 3.2 and 3.3.










Page 5

--------------------------------------------------------------------------------




3.2
Credits to Article III Account

The amount credited to a Participant’s Article III account for each Plan Year or
portion thereof during which the employee is a Participant shall equal the
difference between:
(a)    the aggregate amount of employer contributions (not including a
Participant’s 401(k) contributions or related matching contributions) and
forfeitures that would have been allocated or reallocated to the Participant
under the Retirement Plan, based on the Participant’s Compensation, and without
regard to the limitations imposed by Sections 401(a)(17) or 415 of the Code, and
(b)    the aggregate amount of employer contributions (not including a
Participant’s 401(k) contributions or related matching contributions) and
forfeitures actually allocated or reallocated to the Participant under the
Retirement Plan.
Amounts credited to a Participant’s Article III account for any Plan Year shall
be credited as of the end of such Plan Year.
3.3
Earnings on Amounts Credited

Amounts credited to a Participant’s Article III Account shall be credited with
earnings at a rate and in a manner authorized by the Administrator from time to
time; provided that the earnings rate for all Participants shall be based on a
Participant’s selection from any fund made available by the Administrator from
time to time. Earnings shall be credited as of the end of each business day that
the Administrator authorizes the Plan’s recordkeeping system to determine the
value of gains and losses. Notwithstanding the foregoing, for Participants who
did not make a one-time election as of October 31, 2006 to allocate all funds in
all accounts, past and future, so that earnings are based on the rate of return
from one or more of the funds provided above, the earnings shall be determined
based on the Stable Return Fund Measure. The Administrator will not be
responsible to any Participant, Beneficiary or other person for any damages,
losses or liabilities, costs or expenses of any kind arising in connection with
any designation of a fund or the Participant’s designation of a crediting rate
fund.
IV.    SUPPLEMENTAL RETIREMENT BENEFIT
Any supplemental retirement benefit due under Article IV of the Plan immediately
prior to January 1, 2017 will be governed by the terms of the Plan as in effect
immediately prior to the January 1, 2017 restatement of the Plan.
V.    SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
Any supplemental Surviving Spouse benefit due under Article V of the Plan
immediately prior to January 1, 2017 will be governed by the terms of the Plan
as in effect immediately prior to the January 1, 2017 restatement of the Plan.










Page 6

--------------------------------------------------------------------------------




VI.    DISTRIBUTIONS
6.1
Distribution of Article III Accounts

Subject to Section 6.5, all amounts credited to a Participant’s Account in
accordance with Article III, including earnings credits under Section 3.3, shall
be distributed to or with respect to a Participant immediately following the
Participant’s Separation from Service, including by reason of death. Available
methods of distribution are (i) substantially equal annual, quarterly or monthly
installment payments over a period not to exceed ten years or (ii) a single
lump-sum distribution. The amount of a Participant’s substantially equal
installment payment is determined when benefits commence and redetermined each
subsequent January by dividing (i) the balance of the Account that is subject to
the installment distribution at the end of the month preceding the month in
which the first payment for the calendar year is to be made by (ii) the number
of installment payments remaining to be made.
6.2
Election of Distribution Method for Article III Accounts

(a)    Each Participant shall elect on a Distribution Election Form the method
of distribution of the Participant’s Article III account. The Distribution
Election Form must be submitted to the Administrator, or its delegate, within 30
days after the date an individual becomes eligible to participate in the Plan.
The election shall become effective and irrevocable upon its receipt by the
Committee. If no election has been made by the required time, the Participant
shall be deemed to have elected to receive the amounts credited to the
Participant’s Article III account in a lump-sum payment. Any change in this
default election must be made in accordance with Section 6.2(b). This Section
6.2(a) shall not apply to any individual who, though newly eligible to
participate in the Plan, was previously eligible to participate in the Plan and
for whom an Article III account is currently maintained. For such an individual,
the prior Distribution Election Form in effect on or after January 1, 2009 shall
remain in effect unless the Participant changes the election in accordance with
Section 6.2(b).
(b)    Subject to Section 6.4, a Participant may change the Participant’s method
of payment by electing another method available under the Plan by completing and
submitting a Change Election to the Administrator, or its delegate, at any time
up to one year before the date of the Participant’s Separation from Service.
Such Change Elections are subject to the following: (i) any change shall not
take effect until at least 12 months after the date on which the Change Election
is made, (ii) the Change Election must be made at least 12 months before the
date the payment is scheduled to be made (or in the case of installment or
annuity payments treated as a single payment, the date the first amount was
scheduled to be paid); and (iii) in the case of an Change Election relating to
payments other than on account of an Unforeseeable Emergency, death or
Disability of the Participant, the payment shall be deferred for a period of not
less than five years from the date such payment would otherwise have been paid
(or in the case of installment or annuity payments treated as a single payment,
five years from the date the first amount would otherwise have been paid).












Page 7

--------------------------------------------------------------------------------




6.3
Death Prior to Completion of Distributions for Article III Accounts

If a Participant dies before the full amount of the Participant’s Article III
account has been distributed, any remaining amounts shall be distributed to the
Participant’s Beneficiary by a method designated by the Participant in the
Participant’s Distribution Election Form. If a Participant has not designated a
Beneficiary or method of distribution, or if no designated Beneficiary is living
on the date of distribution, such amounts shall be distributed to the personal
representative (executor or administrator) of the Participant’s estate in a
lump-sum distribution as soon as administratively feasible following the
Participant’s death (but in no event later than the end of the calendar year
following the calendar year in which the Participant died).
6.4
Limitation on Election of Distribution Method

A Participant may make only one Change Election with respect to distribution of
any amount payable under the Plan.
6.5
Six-Month Suspension for Payments to Specified Employees

In the case of a Participant who is a Specified Employee as of the date of the
Participant’s Separation from Service, all payments under the Plan to which the
Participant is otherwise entitled on account of a Separation from Service for a
reason other than death shall be delayed to the extent necessary so that the
first payment made to the Participant is not made earlier than six months
following the Participant’s Separation from Service (or, if earlier, the date of
death of the Specified Employee) as required under Treasury Regulation Section
1.409A-3(i)(2).
6.6
Unforeseeable Emergencies

In the event a Participant incurs an Unforeseeable Emergency as determined by
the Administrator based on the relevant facts and circumstances, the Participant
may make a written request to the Administrator for a hardship withdrawal from
the Participant’s Account established under Article III. Upon receiving such a
request, the Administrator may make a distribution from the Participant’s
Article III Account. Withdrawals of amounts because of an Unforeseeable
Emergency are only permitted to the extent reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state,
local or foreign income taxes or penalties reasonably anticipated to result from
the distribution). A distribution on account of an Unforeseeable Emergency may
not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship.














Page 8

--------------------------------------------------------------------------------




6.7
Acceleration or Delay of Distributions

The Administrator in its sole discretion may exercise discretion to accelerate
or delay the distribution of any payment under the Plan, if, and only to the
extent, allowed under Code section 409A.
VII.    ADMINISTRATION OF THE PLAN
7.1
Administrator

The Company shall be the Administrator of the Plan. The Committee shall act on
behalf of the Company with respect to the administration of the Plan and may
delegate authority with respect to the administration of the Plan to a
committee, a person or persons as it deems necessary or appropriate for the
administration and operation of the Plan, including the Vice President, Human
Resources and the Vice President, Secretary and General Counsel, which such
officers may further delegate authority with respect to the administration of
the Plan.
7.2
Authority of Administrator

The Administrator shall have the authority, duty and power to interpret and
construe the provisions of the Plan in its sole discretion and as it deems
appropriate; to adopt, establish and revise rules, procedures and regulations
relating to the Plan; to determine the conditions subject to which any benefits
may be payable; to resolve all questions concerning the status and rights of
Participants and others under the Plan, including, but not limited to,
eligibility for benefits; and to make any other determinations necessary or
advisable for the administration of the Plan. The Administrator shall have the
duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder. The Administrator’s
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned.
7.3
Operation of the Plan

The Administrator shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Company shall be responsible for payment of the expenses incurred in the
administration of the Plan. The Administrator shall be responsible for
determining eligibility for payments and the amounts payable pursuant to the
Plan. The Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by or on
behalf of the Company with respect to the Plan.
7.4
Claims Procedures

The Company intends to make payments under the Plan without requiring that a
Participant submit a claim form. However, a Participant who believes a payment
is due under the Plan may submit a claim for payments. For claims procedure
purposes, the Administrator shall administer the claims process on behalf of the
Company. The procedures in this Section 7.4 are intended to comply with Section
503 of ERISA and Section 2560.503-1 of the Department of Labor Regulations and
pertain to claims by Participants and Beneficiaries (“claimants”) for Plan
benefits, consideration of such claims and review of claim denials. For purposes
of these procedures, a “claim” is a request for a benefit by a Participant or
Beneficiary under the Plan. A claim is filed when the requirements of these
procedures have been met.


Page 9

--------------------------------------------------------------------------------




(a)    If a claim is wholly or partially denied, notice of the decision, meeting
the requirements of Section 7.4(b), shall be furnished to the claimant within a
reasonable period of time after receipt of the claim by the Company. If notice
of the denial of a claim is not furnished in accordance with this Section 7.4(a)
within a reasonable period of time, the claim shall be deemed denied and the
claimant shall be permitted to proceed to the review stage described in Section
7.4(c). For purposes of this Section 7.4(a), the period of time for notification
to the claimant will not exceed 90 days (45 days for Disability claims) after
receipt of the claim by the Company, unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 90-day period (45 days for
Disability claims). In no event shall such extension exceed a period of 90 days
(30 days for Disability claims) from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Administrator expects to render the final
decision (see the paragraph below for the contents of the extension notice with
respect to Disability claims).
In addition, with respect to Disability claims, if, prior to the end of the
first 30-day extension period, the Administrator determines that, due to matters
beyond the control of the Plan, a decision cannot be rendered within that
extension period, the period for making the determination may be extended for up
to an additional 30 days, provided that the Administrator notifies the claimant,
prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. Both notices of extension shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.
(b)    The Administrator shall provide to every claimant who is denied a claim
for benefits written notice setting forth in a manner calculated to be
understood by the claimant:
(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent provisions of the Plan on which the denial is
based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit a claim for review; and

(v)
in the case of an adverse benefit determination regarding Disability benefits,
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either a copy of the specific rule,
guideline, protocol or other similar criterion, or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant upon request.







Page 10

--------------------------------------------------------------------------------




(c)    If a claim is denied in whole or in part and if the claimant is
dissatisfied with the disposition of the claim, the claimant or the claimant’s
duly authorized representative shall have a reasonable opportunity to appeal the
denied claim to the Administrator or to a person designated by the
Administrator, and shall have a full and fair review of the claim and its
denial. Under this review procedure, a claimant or the claimant’s duly
authorized representative may:
(i)
request a review upon written application to the Administrator;

(ii)
review pertinent documents; and

(iii)
submit issues and comments in writing.

A claimant must file such a request for review of a denied claim within a
reasonable period of time, not to exceed 60 days (180 days for Disability
claims) after receipt by the claimant of written notification of denial of a
claim.
(d)    A decision by the Administrator shall be made promptly and shall not
ordinarily be made later than 60 days (45 days for Disability claims) after the
receipt by the Administrator of a request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days (90 days for Disability claims) after receipt of a
request for review. If an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions of the Plan on which the decision is
based. The decision on review shall be furnished to the claimant within the
period of time described in this subsection (d). If the decision on review is
not furnished within such time, the claim shall be deemed denied on review.
VIII.    AMENDMENT OR TERMINATION
The Company reserves the power to amend or terminate the Plan at any time by
action of the Committee which may, but need not be ratified by the Board.
No amendment or termination of the Plan shall directly or indirectly reduce the
balance of any account described in Article III as of the effective date of such
amendment or termination. Upon termination of the Plan, distribution of amounts
credited to such account shall be made to the Participant or the Participant’s
Beneficiary in accordance with Article VI. No additional credits or
contributions will be made to any account under the Plan after termination of
the Plan, but gains or losses will continue to be credited to the Participant’s
account under the Plan until all benefits are distributed to the Participant or
the Participant’s Beneficiary.










Page 11

--------------------------------------------------------------------------------




No amendment or termination of the Plan shall directly or indirectly deprive any
current or former Participant or Surviving Spouse of all or any portion of any
benefit under Article IV or Article V of the Plan, payment of which has
commenced prior to the effective date of such amendment or termination or which
would be payable if the Participant terminated employment for any reason,
including death, on such effective date.
Any acceleration of the time and form of payment as a result of the termination
of the Plan shall be in accordance with Treasury Regulation Section
1.409A-3(])(4)(ix).
IX.    SOURCE OF PAYMENTS; NATURE OF INTEREST
9.1
The Trust

The Company has established a Trust that may be used to pay benefits arising
under the Plan and costs, charges and expenses relating thereto. Funds deposited
in the Trust shall remain the sole and exclusive property of the Company. To the
extent that the funds held in the Trust are insufficient to pay such benefits,
costs, charges and expenses, the Company shall pay them.
9.2
No Alienation

Except as the Committee determines is required by law or order of a court of
competent jurisdiction, neither the benefits payable hereunder nor the right to
receive future benefits under the Plan may be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered or subjected to any charge or legal
process, and no interest or right to receive a benefit may be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, any person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.
9.3
Unfunded Plan

The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of Title I of ERISA. Funds invested under the Plan,
including amounts held in the Trust, shall continue for all purposes to be part
of the general assets of the Company and available to the general creditors of
the Company in the event of the Company’s bankruptcy (when the Company is
involved in a pending proceeding under the Federal Bankruptcy Code) or
insolvency (when the Company is unable to pay its debts as they mature). In the
event of the Company’s bankruptcy or insolvency, the Company shall notify the
Trustee in writing of such occurrence promptly following the date the Company
obtains knowledge of such occurrence. No Participant, Surviving Spouse,
Beneficiary or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive a benefit under the Plan, and
to the extent the Participant, Surviving Spouse, Beneficiary or any other person
acquires a right to receive benefits under the Plan, such right shall be no
greater than the right of any general unsecured creditor of the Company. The
Plan constitutes a mere promise by the Company to make payments to the
Participants, Surviving Spouses, or Beneficiaries in the future.










Page 12

--------------------------------------------------------------------------------




9.4
No Guaranty

Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that any funds in the Trust or the assets of the Company
will be sufficient to pay any benefit hereunder.
9.5
Transfers to the Trust

On the occurrence of a Change of Control, the Company shall transfer cash or
property to the Trust in an amount equal to the present value of all accumulated
or accrued benefits then payable to or on behalf the Participant or Participants
under the Plan, plus any applicable fees. The Company may also transfer cash or
property to the Trust in an amount equal to the present value of all accumulated
or accrued benefits then payable under the Plan at any time in the sole
discretion of the Company. Thereafter, the Company shall, for each Plan Year,
transfer cash or property no later than 30 days after the end of the Plan Year
in which the initial transfer occurs, and thereafter on each anniversary
thereof, to the Trust for the benefit of each affected individual in an amount
equal to the additional benefit accrued under the terms of the Plan during and
in relation to the most recent Plan Year then ended. In the event of a transfer,
the accounts of the Participants, established pursuant to Article III shall be
credited with interest or earnings and losses in accordance with Section 3.3.
9.6
Unsecured General Creditor

Participants, Surviving Spouses, Beneficiaries and their heirs, successors and
assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Company or of the Trust. For purposes of the payment
of benefits under the Plan, any and all of the Company’s assets including any
assets of the Trust shall be, and remain until paid, the general, unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall consist solely of an unfunded and unsecured promise to pay money in the
future.
X.    GENERAL PROVISIONS
10.1
No Right of Employment

No Participant or Surviving Spouse shall have any right to a benefit under the
Plan except in accordance with the terms of the Plan. Establishment of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company or any Subsidiary.
10.2
Incompetency

If any person entitled to a benefit payment under the Plan is declared
incompetent and a conservator or other person legally charged with the care of
such person or the estate of such person is appointed, any benefits under the
Plan to which such person is entitled shall be paid to such conservator or other
person. Except as provided above, when the Administrator determines that such
person is unable to manage such person’s financial affairs, the Administrator
may provide for such payment or any part thereof to be made to any other person
or institution then contributing toward or providing for the care and
maintenance of such person. Any such payment shall be a payment for the account
of such person and a complete discharge of any liability of the Company and the
Plan therefor.






Page 13

--------------------------------------------------------------------------------




10.3
Corporate Changes

The Plan shall not be automatically terminated by a transfer or sale of assets
of the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
sale, merger or consolidation only if and to the extent that the transferee,
purchaser or successor entity agrees to continue the Plan. In the event that the
Plan is not continued by the transferee, purchaser or successor entity, then the
Plan shall terminate subject to the provisions of Article VIII.
10.4
Addresses

Each Participant shall keep the Company informed of the Participant’s current
address and the current address of the Participant’s spouse or designated
Beneficiary. The Company shall not be obligated to search for any person.
10.5
Limitations on Liability

Notwithstanding any of the preceding provisions of the Plan, neither the Company
nor any individual acting as an employee or agent of the Company shall be liable
to any Participant, former Participant, Surviving Spouse, Beneficiary or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan, unless attributable to fraud or willful misconduct on the part of
the Company or any such employee or agent of the Company.
10.6
Inspection

Each Participant shall receive a copy of the Plan, and the Company will make
available for inspection by any Participant or Beneficiary a copy of any rules
and regulations that are used by the Company in administering the Plan.
10.7
Withholding

Any amounts payable pursuant to the Plan may be reduced by the amount of any
federal, state or local taxes that the Company reasonably determines is required
by law to be withheld with respect to such payments. In addition, any amount
payable pursuant to the Plan may be reduced by any amount owed by the
Participant to the Company or any Subsidiary if, and only to the extent,
permitted under Code section 409A.
10.8
Singular and Plural

Except when otherwise required by the context, any singular terminology shall
include the plural.














Page 14

--------------------------------------------------------------------------------




10.9
Severability

If a provision of the Plan shall be held to be illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of the Plan and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.
10.10
Discharge of Obligations

The payment of benefits under the Plan to a Participant, Surviving Spouse, or
any Beneficiary shall fully and completely discharge the Company and the
Committee from all further obligations under the Plan with respect to the
Participant, and any Beneficiary or Surviving Spouse.
10.11
Governing Law

To the extent that it is not governed by United States federal law, the Plan
shall be construed, administered and governed in all respects under and by the
applicable laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of the Plan to the substantive law of another jurisdiction.
10.12
Successors

The provisions of the Plan shall bind and inure to the benefit of the Company
and the Company’s successors and assigns, the Participant, and the Participant’s
Surviving Spouse and designated Beneficiaries.
10.13
No Assurance of Tax Consequences

Neither the Company nor the Board nor any other person guarantees or assures a
Participant, Surviving Spouse or Beneficiary of any particular federal or state
income tax, payroll tax or other tax consequence of participation in the Plan. A
Participant should consult with professional tax advisors regarding all
questions related to the tax consequences of participation.
10.14
Code Section 409A

The Plan document is intended to comply with the requirements of Code Section
409A (including accompanying regulations and current IRS guidance) and conform
to the current operation of the Plan. The terms of the Plan shall be
interpreted, operated and administered in a manner consistent with this
intention to the extent the Committee deems necessary to comply with Code
Section 409A and any official guidance issued thereunder.
THE TORO COMPANY


By:__/s/ Amy E. Dahl________________


Name: Amy E. Dahl________________    


Its:___ Vice President, Human Resources


Page 15